Case: 1:21-cv-00564-CAB Doc #: 26-1 Filed: 05/27/21 1of1. PagelD #: 200

 

Mitchell J. Yelsky

From: Mitchell J. Yelsky

Sent: Monday, November 9, 2020 4:31 PM

To: Howell, Aaron P. (USAOHN; DeBaggis, Henry F. (USAOHN
Ce: shlenclerhan, Larne

Subject: Eyton Senders - 100 Mountain View, Moreland Hill, Ohio

Aaron/Henry — My client Don Orsini (Select Homes of Northeast Ohio) has asked me to email you about the property ay
100 Mountain View, Moreland Hills, Ohio, that it is at risk for severe damage once it freezes. None of the furnaces are
connected to provide heat. There are new furnaces that are secured on site; however, they have not been connected to
the HVAC system, and to the best of Mr. Orsini’s knowledge, there is no heat source at 100 Mountain View.

An alternative to getting the furnaces installed and working, would be to disconnect the water service, and have all of
the water blown out of the lines inside of 100 Mountain View.

Mr. Orsini would be available to assist in these matters, however he would need to have assurances that he would be
paid for the winterization work. Please let me know if you want to further discuss these matters. Thank you.

Mitchell J Yelsky, Esq.

YELSKY & LONARDO, LLC

323 W Lakeside Ave, Suite 450
Cleveland Ohio, 44113

Phone: 216.781.2550

Cell: 216.870.6400

Fax: 216.781.6242

CC: miy@yelskylonardo.com
www.velskylonardo.com

' EXHIBIT “A”
